DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12 September 2022, with respect to the rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is	 not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US-8864184-B2) in view of Kumagai (US-7665774-B2).

With regards to claim 1, Thies discloses a locking mechanism for a storage compartment (20 Figure 1) with a lid (7 Figure 1), for a vehicle interior, comprising: 
a first stop (9 Figure 2); 
a locking element (6 Figure 2) with a hook (17 Figure 2), wherein for locking the locking mechanism the hook is pivotable (about axis 19, Figure 2) from a first position (Figure 4) into a second position (Figure 2) and vice versa and, in the second position, the hook engages behind the first stop at least in part; and 
a collision element (2 Figure 2) arranged in relation from the locking element such that the locking element is moved relative to and collides (Col 5 PP 2) with the collision element when a force (15 Figure 5) exceeding a predefined value acts one of directly or indirectly on the locking element, the collision element being spaced apart from the locking element when the hook is in the second position and the force exceeding the predefined value has not acted on the locking element (Figure 2 shows a gap between the collision element and locking element, in the absence of the force exceeding the predefined value),
wherein the collision element and the locking element are configured such that the impact of the collision element on the locking element that occurs during the collision prevents an unlocking of the locking mechanism after the collision. (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” Locking by means of plastic deformation prevents an unlocking of the locking mechanism after the collision. [Col 2 Line 49])
Thies does not disclose that the collision element has a beveled surface along which the locking element slides during a collision. 
However, Kumagai discloses a compartment lock unit (140 Figure 1) including two relatively movable components (220, 230 Figure 13), wherein one of the components has a beveled surface (223b Figure 13) along which the other can slide as part of a force transmission mechanism (Col 11 Paras 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the beveled surface of Kumagai to the collision element of Thies, for sliding against the locking element during a collision. One would have been motivated to add this feature to increase the area of contact between the collision element and locking element, improving the reliability of the frictional connection between them.

With regards to claim 2, Thies in view of Kumagai teaches a locking mechanism according to claim 1, 
characterized in that the locking element (6 Figure 5) is moved into a self-retaining, particularly a latched position (Figure 5) on a second or a third stop (the edge of 2 that engages with 16 of the locking element, Figure 5) due to a deformation or a displacement of the locking element resulting from the collision with the collision element. (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” [Col 2 Line 49])

With regards to claim 3, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2, 
characterized in that upon collision, the locking element is plastically deformed (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” [Col 2 Line 49]) in such a way that the locking element positively and/or frictionally engages the first stop. (Figure 3 shows that after a collision the locking element 6 is prevented from pivoting. Therefore, attempting to open the lid, via the arc 3 of Figure 1, would bring the locking element 6 into positive engagement with the first stop 9.)

With regards to claim 4, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2, 
characterized by a second stop (the edge of 2 that engages with 16 of the locking element, Figure 5) that the locking element (6 Figure 5) additionally engages positively and/or frictionally after a collision with the collision element (Figure 5 shows the positive engagement).

With regards to claim 5, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2, 
characterized in that the locking element (6 Figure 5) comprises a spring (14 Figure 3) which exerts a force on the locking element in order to pivot the locking element into or to keep it in the second position (Figure 3).

With regards to claim 6, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2.
Thies is silent on whether the predefined value of the force is at least 15 N.
However, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art to select components to achieve predefined force values of at least 15N. One would have been motivated to achieve these force values to ensure activation of the collision state only during a collision.

With regards to claim 7, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2, 
wherein the locking element is preferably made of a first plastic (Col 3 Line 20) or comprises a first plastic and the collision element is preferably made of a second plastic (Col 3 Line 20) or comprises a second plastic. 
Thies is silent on whether a liquid limit of the locking element is lower than a liquid limit of the collision element.
However, Thies states that “The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner” (Col 2 Line 49). As Thies describes the detent means as deforming under accident conditions due to a collision with the collision element, it must be that collision element has a higher liquid limit relative to the locking element so as to cause the deformation. Therefore, it would be obvious to one of ordinary skill in the art to understand that a liquid limit of the locking element is lower than a liquid limit of the collision element.

With regards to claim 8, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2, 
characterized by a lock aperture (The space between first stop 9 and the edge of 2 that engages with 16 of the locking element, Figure 5), wherein the locking element has a first section (17 Figure 5) comprising, in cross-section, a lateral extension (16 Figure 5), which substantially corresponds to a width of the lock aperture, wherein the collision element and the locking element are configured such that during a collision of the locking element with the collision element, the first section of the locking element plunges into the locking aperture at least partially and frictionally engages the lock aperture (Figure 5).

With regards to claim 9, Thies in view of Kumagai teaches a locking mechanism according to claim 5, 
Characterized in that the first stop (9 Figure 5) is arranged (First stop 9 forms one boundary of the profile of the lock aperture, Figure 5) on the lock aperture (The space between first stop 9 and the edge of 2 that engages with 16 of the locking element, Figure 5).

With regards to claim 10, Thies in view of Kumagai teaches a locking mechanism according to any one of claims 1 and 2 (specifically claim 1), 
characterized in that the locking element (6 Figure 5) comprises a second hook (16 Figure 5) and the collision element (2 Figure 5) and the locking element are configured such that when the locking element collides with the collision element the second hook engages behind a third stop (the edge of 2 that engages with 16 of the locking element, Figure 5) at least in part.

With regards to claim 11, Thies in view of Kumagai teaches a storage compartment, 
comprising a box with (20 Figure 1) an engagement aperture (The opening created in Figure 8), a pivotable lid (7 Figure 1) for closing the engagement aperture and a locking mechanism (6 Figure 1) according to any one of claims 1 and 2, characterized in that the locking element is pivotally connected (about axis 19, Figure 2) with the lid and the collision element (2 Figure 2) is rigidly connected to the box or forms a part of the box.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675               
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675